       Case 7:18-cv-08386-NSR-PED Document 25 Filed 12/14/18 Page 1 of 1
                           UNITED STATES DISTRICT COURT
                                           The Charles L. Brieant, Jr
                                 Federal Building and United States Courthouse
                                             300 Quarropas Street.
                                         White Plains, New York 10601
                                                 914 390 4250

    Chambers of
Hon. Paul E. Davison
United States Magistrate Judge                                                   December 14, 2018


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                SCHEDULING ORDER
                                                                    7:18-cv-08386-NSR-PED

 William Gunnar Truitt
                                  Plaintiff,

                  - against -




 Salisbury Bank and Trust Company
                                  Defendants.



TO ALL PARTIES:

The Court has scheduled a Telephone Conference before the Honorable Paul E. Davison,

United States Magistrate Judge, on January 17, 2019 at 9:30am. Plaintiff’s counsel will be

responsible for placing the conference call. Please have all parties on the line when calling

chambers.

     PLEASE NOTIFY YOUR ADVERSARY OF THIS SCHEDULE IMMEDIATELY


  USDC SDNY
  DOCUMENT
 USDC SDNY
  ELECTRONICALLY FILED
 DOCUMENT
  DOC #
 ELECTRONICALLY FILED
  DATE FILED: Dec 14, 2018
 DOC #


                                                                      12/14/18
